—Judgment reversed on the law, with costs, and verdict reinstated, with costs. Memorandum: The jury findings that the injuries caused to plaintiff were not the result of her own negligence hut were solely due to defendant’s negligence are sustained by a fair preponderance of the evidence. Plaintiff was within her rights in proceeding as she did in the theatre and under all the circumstances presented the jury determination that the dangerous situation was not reasonably foreseeable should not have been disturbed. (Praia v. Allied Owners' Carp., 241 App. Div. 740; Lang v. Stadium Purchasing Carp., 216 id. 558.) All concur. (The judgment was for defendant for injuries caused by falling into an unguarded orchestra pit.) Present — Sears, P. J., Taylor, Edgcomb, Crosby and Lewis, JJ.